Title: To James Madison from Daniel William Coxe, 29 January 1803
From: Coxe, Daniel William
To: Madison, James


					
						Sir
						Philada. Jany 29th. 1803
					
					Supposing it possible that you may not have received officially the enclosed Royal order to the Intendant to deliver up Louisiana to France, I take the liberty of forwarding it to you, with an Assurance that ’tis genuine & may be perfectly relied on, having been received from, & translated by one of my concerns at New Orleans.  I have the Honor to be Sir very respectfy., Yr mo. obd h. St.
					
						Dan. Wm. Coxe
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
